



Exhibit 10.20


SECOND AMENDMENT TO AMENDMENT NO. 4 AND WAIVER TO CREDIT AGREEMENT


This SECOND AMENDMENT TO AMENDMENT NO. 4 AND WAIVER TO CREDIT AGREEMENT (this
“Second Amendment”) is entered into as of June 30, 2017, by and among Lower
Lakes Towing Ltd. (“Lower Lakes”), Lower Lakes Transportation Company (“LLTC”),
Grand River Navigation Company, Inc. (“Grand River”), Black Creek Shipping
Company (“Black Creek”, together with Lower Lakes, LLTC and Grand River, the
“Borrowers”), Rand LL Holdings Corp. (“Parent”), Rand Logistics, Inc. (“Rand”),
Rand Finance Corp. (“Rand Finance”), Lower Lakes Ship Repair Company Ltd. (“LL
Ship Repair”), Lower Lakes Towing (17) Ltd. (“LL 17”), Black Creek Shipping
Holding Company, Inc. (“Black Creek Holding”, together with Parent, Rand, Rand
Finance, LL Ship Repair and LL 17, the “Guarantors”; and the Guarantors,
together with the Borrowers, the “Credit Parties”), the lenders from time to
time party to the Credit Agreement (as hereinafter defined) (collectively, the
“Lenders”) and Bank of America, N.A., as agent (in such capacity, the “Agent”).
Capitalized terms used but not otherwise defined herein shall have the
respective meanings ascribed to such terms in the Credit Agreement, and if not
defined therein, in Amendment No. 4 (as hereinafter defined).
RECITALS
WHEREAS, reference is made to (i) that certain Credit Agreement, dated as of
March 27, 2015 (as amended, restated, supplemented or otherwise modified from
time to time prior to the Effective Date (as hereinafter defined), the “Credit
Agreement”), by and among the Borrowers, certain other credit parties from time
to time thereto, the Lenders and the Agent, (ii) that certain Amendment No. 4
and Waiver to Credit Agreement, dated as of May 31, 2017 (as amended by the
First Amendment to Amendment No. 4 and Waiver to Credit Agreement, dated as of
June 14, 2017, “Amendment No. 4”), by and among the Credit Parties, the Lenders
and the Agent, and (iii) that certain Term Loan Credit Agreement, dated as of
March 11, 2014 (as amended, restated, supplemented or otherwise modified from
time to time prior to the Effective Date, the “Second Lien Credit Agreement”),
by and among Rand, Parent, the Borrowers, Lightship Capital LLC, as lender (in
such capacity, the “Second Lien Lender”), and Guggenheim Corporate Funding, LLC,
as agent;
WHEREAS, upon the Borrowers’ request, Agent and the Lenders have agreed, subject
to the terms and conditions set forth herein, to amend Amendment No. 4 as
provided herein;
NOW, THEREFORE, in consideration of the foregoing, the terms, covenants and
conditions contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
Section 1Amendments. Upon the occurrence of the Effective Date, the amendments
set forth in clauses (a) through (c) of this Section 1 shall be effective with
retroactive effect to June 30, 2017.


(a)The second, third and fourth Recitals of Amendment No. 4 are hereby deleted
and the following Recitals are substituted in lieu thereof:


“WHEREAS, the Amendment No. 2 and Waiver Agreement accelerated the date by which
the Credit Parties are required to deliver audited Financial Statements
certified without qualification by an independent accounting firm of national
standing for the Fiscal Year ending March 31, 2017 (the “Required Audit”) to May
31, 2017;
WHEREAS, the Credit Parties failed to timely deliver the Required Audit by May
31, 2017, and, when delivered, the Required Audit may not be certified without
qualification by an independent accounting firm of national standing;
WHEREAS, the Credit Parties violated the Maximum Senior Funded Debt to EBITDA
Ratio set forth in clause (b) of Annex G to the Credit Agreement, as of the last
day of the Fiscal Quarter ended March 31, 2017;
WHEREAS, the Credit Parties failed to timely deliver for the months of April
2017 and May 2017 the monthly financial statements required pursuant to clause
(a) of Annex E to the Credit Agreement and such failure has remained or will
remain unremedied for three (3) Business Days or more;


1

--------------------------------------------------------------------------------





WHEREAS, the Credit Parties violated the Maximum Senior Funded Debt to EBITDA
Ratio set forth in clause (b) of Annex G to the Second Lien Credit Agreement and
the Maximum Total Funded Debt to EBITDA Ratio set forth in clause (c) of Annex G
to the Second Lien Credit Agreement, in each case, as of the last day of the
Fiscal Quarter ended March 31, 2017, which resulted in Events of Default under
the Second Lien Credit Agreement;
WHEREAS, the Credit Parties intend to file with the U.S. Securities and Exchange
Commission on July 5, 2017 their annual report on Form 10-K, which will classify
the Second Lien Debt evidenced by the Second Lien Loan Documents as short term
debt;
WHEREAS, Section 8.1(b) of the Credit Agreement provides that it shall be an
Event of Default if the Credit Parties (A) fail to deliver the Required Audit on
or before May 31, 2017, and (B) violate the Maximum Senior Funded Debt to EBITDA
Ratio covenant set forth in clause (b) of Annex G to the Credit Agreement for
the Fiscal Quarter ended March 31, 2017 (collectively, the “Section 8.1(b)
Defaults”);
WHEREAS, Section 8.1(c) of the Credit Agreement provides that it shall be an
Event of Default if the Credit Parties shall fail to deliver for the months of
April 2017 and May 2017 the monthly financial statements required pursuant to
clause (a) of Annex E to the Credit Agreement and such failure remains
unremedied for three (3) Business Days or more (collectively, the “Section
8.1(c) Defaults”);
WHEREAS, Section 8.1(f) of the Credit Agreement provides that it shall be an
Event of Default if any default shall occur under the terms of the Second Lien
Loan Documents that is not cured within any applicable grace period therefor
(the “Section 8.1(f) Default”);
WHEREAS, Section 8.1(t) of the Credit Agreement provides that it shall be an
Event of Default if the Obligations evidenced by the Loan Documents or the
Second Lien Debt evidenced by the Second Lien Loan Documents at any time after
the Second Amendment Effective Date cease to be classified as long term debt,
whether in any Credit Party’s audited financial statements or otherwise (the
“Section 8.1(t) Default” and, together with the Section 8.1(b) Defaults, Section
8.1(c) Defaults and the Section 8.1(f) Default, individually and collectively,
the “Specified Default);”
(b)The defined term “Waiver Period” set forth in Section 2(c) of Amendment No. 4
is hereby amended by replacing the date “June 30, 2017” appearing therein with
the date “July 14, 2017” in lieu thereof.


(c)Section 3(f) of Amendment No. 4 is hereby amended by replacing the date “June
30, 2017” appearing therein with the date “July 28, 2017” in lieu thereof.


Section 2Representations, Warranties and Covenants. Each of the Credit Parties
hereby represents and warrants to, and agrees with, Agent and the Lenders as
follows:


(a)Each Credit Party is in good standing in its jurisdiction of incorporation or
formation and is duly qualified in each jurisdiction where, because of the
nature of its activities or properties, such qualification is required, except
for such jurisdictions where the failure to so qualify could not reasonably be
expected to have a Material Adverse Effect, and has all requisite power and
authority to execute and deliver this Second Amendment and to perform this
Second Amendment and the Credit Agreement (as modified by Amendment No. 4 (as
amended hereby)).
(b)The execution and delivery of this Second Amendment and the performance of
this Second Amendment and the Credit Agreement (as modified by Amendment No. 4
(as amended hereby)) (i) have been duly authorized by all requisite action of
the Credit Parties and (ii) will not (A) contravene the terms of any Credit
Party’s charter, by­laws or other organizational documents, (B) violate any
provision of applicable law, (C) conflict with or result in any material breach
or contravention of, or the creation of any Lien (other than any Permitted
Encumbrance) under, any document evidencing any material Contractual Obligation
to which any Credit Party is a party or any order, injunction, writ or decree of
any governmental authority to which any Credit Party or its property is subject,
or (D) require any approval of any holder of Equity Interests of a Credit Party
or any approval or consent of any Person under any Material Contract of any
Credit Party, other than consents or approvals that have been obtained and that
are still in force and effect. This Second Amendment has been duly executed and
delivered by each Credit Party party hereto.
(c)No registration with, consent, or approval of, or notice to, or other action
with or by, any Governmental Authority is required in connection with the
execution and delivery by it of this Second Amendment and the performance by it
of this Second Amendment and the Credit Agreement (as modified by Amendment
No. 4 (as amended hereby)) or the documents and instruments executed in
connection herewith, other than registrations, consents, approvals, notices, or
other actions that have been obtained and that are still in force and effect.


2

--------------------------------------------------------------------------------





(d)Each of the Credit Parties represents and warrants that the execution and
delivery by each of the Credit Parties of this Second Amendment and the
performance by each of the Credit Parties of this Second Amendment and the
Credit Agreement (as modified by Amendment No. 4 (as amended hereby)) and the
documents and instruments delivered in connection therewith have been duly
authorized by all necessary corporate action and that this Second Amendment and
the Credit Agreement (as modified by Amendment No. 4 (as amended hereby)) is a
legal, valid and binding obligation of such Credit Party, enforceable against
such Credit Party in accordance with its terms, except as the enforcement
thereof may be subject to (i) the effect of any applicable bankruptcy,
insolvency, reorganization, moratorium or similar law affecting creditors’
rights generally and (ii) general principles of equity (regardless of whether
such enforcement is sought in a proceeding in equity or at law).
(e)No injunction, writ, restraining order, or other order of any nature
prohibiting, directly or indirectly, the consummation of the transactions
contemplated herein has been issued and remains in force by any Governmental
Authority against any Borrower, any Guarantor, Agent, or any Lender.
(f)No Default or Event of Default has occurred and is continuing as of the date
of the effectiveness of this Second Amendment and after giving effect thereto,
and no condition exists which constitutes a Default or an Event of Default.
(g)Each of the Credit Parties hereby certifies that each of the representations
and warranties contained in the Credit Agreement and the other Loan Documents
(as amended through the date hereof) is true and correct in all material
respects (except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof) on and as of the date hereof as if made on the
date hereof, notwithstanding the reference to Closing Date in such
representations and warranties, except to the extent that any such
representation or warranty is stated to relate solely to an earlier date, in
which case such representation or warranty shall be true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) on and as of such earlier date.
(h)This Second Amendment has been entered into without force or duress, of the
free will of each Credit Party, and the decision of each Credit Party to enter
into this Second Amendment is a fully informed decision and such Credit Party is
aware of all legal and other ramifications of each decision.
(i)Each Credit Party has read and understands this Second Amendment, has
consulted with and been represented by independent legal counsel of its own
choosing in negotiations for and the preparation of this Second Amendment, has
read this Second Amendment in full and final form, and has been advised by its
counsel of its rights and obligations hereunder.
(j)The security interests granted pursuant to the Collateral Documents in the
Collateral continue to be valid, binding, and enforceable security interests
which secure the Obligations and the Liens created by the Collateral Documents
in the Collateral constitute fully perfected Liens in favor of the Agent
(subject only to the Liens permitted under the Credit Agreement).
(k)The Credit Parties shall deliver to Agent and the Lenders, on or prior to
July 10, 2017, the monthly financial statements for the months of April 2017 and
May 2017 required pursuant to clause (a) of Annex E to the Credit Agreement, and
the failure of the Credit Parties to timely deliver such financial statements
shall result in an immediate Event of Default.


Section 3Ratification of Liabilities, etc. Each Credit Party hereby (a)
acknowledges and reaffirms its obligations owing to Agent and the Lenders under
each Loan Document to which it is a party, and (b) agrees that each of the Loan
Documents to which it is a party is and shall remain in full force and effect.
Each Credit Party hereby (i) further ratifies and reaffirms the validity and
enforceability of all of the Liens and security interests heretofore granted,
pursuant to and in connection with any of the Loan Documents to Agent, on behalf
and for the benefit of Agent and the other Secured Parties, as collateral
security for the obligations under the Loan Documents in accordance with their
respective terms, and (ii) acknowledges that all of such Liens and security
interests, and all Collateral heretofore pledged as security for such
obligations, continue to be and remain collateral for such obligations from and
after the date hereof (including, without limitation, from after giving effect
to this Second Amendment).


Section 4Effect on Loan Documents. (a)  The Credit Agreement and each of the
other Loan Documents shall be and remain in full force and effect in accordance
with their respective terms and hereby are ratified and confirmed in all
respects. The execution and delivery of this Second Amendment and the
performance of this Second Amendment and the Credit Agreement (as modified by
Amendment No. 4 (as amended hereby)) shall not operate, except as expressly set
forth herein, as a modification or waiver of any right, power, or remedy of
Agent or the Lender under the Credit Agreement or any other Loan Document. The
waivers set forth in Amendment No. 4 (as amended hereby) are limited to the
specifics thereof (including facts or occurrences on which the same are based),
shall not apply with respect to any facts or occurrences other than those on
which the same are based, shall neither excuse any future non­compliance with
the Loan Documents nor operate as a waiver of any Default or Event of Default
(other than the Specified Default), shall not operate as a consent to any
further waiver, consent or amendment


3

--------------------------------------------------------------------------------





or other matter under the Loan Documents, and shall not be construed as an
indication that any future waiver or amendment of covenants or any other
provision of the Credit Agreement or any other Loan Document will be agreed to,
it being understood that the granting or denying of any waiver or amendment
which may hereafter be requested by the Credit Parties remains in the sole and
absolute discretion of Agent and Lenders. To the extent that any terms or
provisions of Amendment No. 4 (as amended hereby) conflict with those of the
Credit Agreement or the other Loan Documents, the terms and provisions of
Amendment No. 4 (as amended hereby) shall control.


(b)Upon and after the effectiveness of this Second Amendment, (x) each reference
in the Credit Agreement to “this Agreement”, “hereunder”, “herein”, “hereof” or
words of like import referring to the Credit Agreement, and each reference in
the other Loan Documents to “the Credit Agreement”, “thereunder”, “therein”,
“thereof” or words of like import referring to the Credit Agreement, shall mean
and be a reference to the Credit Agreement as modified by Amendment No. 4 (as
amended hereby) and (y) each reference in the Credit Agreement to “Amendment
No. 4”, “thereunder”, “therein”, “thereof” or words of like import referring to
Amendment No. 4, and each reference in the other Loan Documents to “Amendment
No. 4”, “thereunder”, “therein”, “thereof” or words of like import referring to
Amendment No. 4, shall mean and be a reference to Amendment No. 4 as modified
hereby.


(c)To the extent that any of the terms and conditions in any of the Loan
Documents shall contradict or be in conflict with any of the terms or conditions
of the Credit Agreement, after giving effect to Amendment No. 4 (as modified
hereby), such terms and conditions are hereby deemed modified or amended
accordingly to reflect the terms and conditions of the Credit Agreement as
modified by Amendment No. 4 (as amended hereby).


(d)This Second Amendment is a “Loan Document” for purposes of the Credit
Agreement and the other Loan Documents.


(e)Any reference in this Second Amendment to any agreement, instrument, or
document shall include all alterations, amendments, changes, extensions,
modifications, renewals, replacements, substitutions, joinders, and supplements,
thereto and thereof, as applicable (subject to any restrictions on such
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements set forth herein).


Section 5Release.


(a)Effective on the Effective Date hereof, each Credit Party, for itself and on
behalf of its successors, assigns, and officers, directors, employees, agents
and attorneys, and any Person acting for or on behalf of, or claiming through
it, hereby waives, releases, remises and forever discharges Agent and the
Lenders, each of their respective Affiliates, and each of their respective
successors in title, past, present and future officers, directors, employees,
limited partners, general partners, investors, attorneys, assigns, subsidiaries,
shareholders, trustees, agents and other professionals and all other persons and
entities to whom any member of the Lenders would be liable if such persons or
entities were found to be liable to such Credit Party (each a “Releasee” and
collectively, the “Releasees”), from any and all past, present and future
claims, suits, liens, lawsuits, adverse consequences, amounts paid in
settlement, debts, deficiencies, diminution in value, disbursements, demands,
obligations, liabilities, causes of action, damages, losses, costs and expenses
of any kind or character, whether based in equity, law, contract, tort, implied
or express warranty, strict liability, criminal or civil statute or common law
(each a “Claim” and collectively, the “Claims”), whether known or unknown, fixed
or contingent, direct, indirect, or derivative, asserted or unasserted, matured
or unmatured, foreseen or unforeseen, past or present, liquidated or
unliquidated, suspected or unsuspected, which such Credit Party ever had, now
has, or might hereafter have against any such Releasee which relates, directly
or indirectly to the Credit Agreement, any other Loan Document, or to any acts
or omissions of any such Releasee with respect to the Credit Agreement or any
other Loan Document, or to the lender­borrower relationship evidenced by the
Loan Documents, except for the duties and obligations set forth in Amendment No.
4 (as amended hereby). As to each and every Claim released hereunder, each
Credit Party hereby represents that it has received the advice of legal counsel
with regard to the releases contained herein, and having been so advised,
specifically waives the benefit of the provisions of Section 1542 of the Civil
Code of California which provides as follows:


“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”
(b)As to each and every Claim released hereunder, each Credit Party also waives
the benefit of each other similar provision of applicable federal, provincial,
or state law (including without limitation the laws of the state of New York),
if any, pertaining to general releases after having been advised by its legal
counsel with respect thereto.




4

--------------------------------------------------------------------------------





(c)Each Credit Party acknowledges that it may hereafter discover facts different
from or in addition to those now known or believed to be true with respect to
such Claims and agrees that this instrument shall be and remain effective in all
respects notwithstanding any such differences or additional facts. Each Credit
Party understands, acknowledges and agrees that the release set forth above may
be pleaded as a full and complete defense and may be used as a basis for an
injunction against any action, suit or other proceeding which may be instituted,
prosecuted or attempted in breach of the provisions of such release.


(d)Each Credit Party, for itself and on behalf of its successors, assigns, and
officers, directors, employees, agents and attorneys, and any Person acting for
or on behalf of, or claiming through it, hereby absolutely, unconditionally and
irrevocably, covenants and agrees with and in favor of each Releasee above that
it will not sue (at law, in equity, in any regulatory proceeding or otherwise)
any Releasee on the basis of any Claim released, remised and discharged by such
Person pursuant to the above release. Each Credit Party further agrees that it
shall not dispute the validity or enforceability of the Credit Agreement or any
of the other Loan Documents or any of its obligations thereunder, or the
validity, priority, enforceability or the extent of Agent’s Lien on any item of
Collateral under the Credit Agreement or the other Loan Documents. If any Credit
Party, or any of their respective successors, assigns, or officers, directors,
employees, agents or attorneys, or any Person acting for or on behalf of, or
claiming through it violate the foregoing covenant, such Person, for itself and
its successors, assigns and legal representatives, agrees to pay, in addition to
such other damages as any Releasee may sustain as a result of such violation,
all attorneys’ fees and costs incurred by such Releasee as a result of such
violation.


Section 6Construction. This Second Amendment and all other agreements and
documents executed and/or delivered in connection herewith have been prepared
through the joint efforts of all of the parties hereto. Neither the provisions
of this Second Amendment or any such other agreements and documents nor any
alleged ambiguity therein shall be interpreted or resolved against any party on
the ground that such party or its counsel drafted this Second Amendment or such
other agreements and documents, or based on any other rule of strict
construction. Each of the parties hereto represents and declares that such party
has carefully read this Second Amendment and all other agreements and documents
executed in connection therewith, and that such party knows the contents thereof
and signs the same freely and voluntarily. The parties hereto acknowledge that
they have been represented by legal counsel of their own choosing in
negotiations for and preparation of this Second Amendment and all other
agreements and documents executed in connection herewith and that each of them
has read the same and had their contents fully explained by such counsel and is
fully aware of their contents and legal effect.


Section 7Counterparts.     This Second Amendment may be executed in any number
of counterparts and by different parties on separate counterparts, each of
which, when executed and delivered, shall be deemed to be an original, and all
of which, when taken together, shall constitute but one and the same Waiver.
Delivery of an executed counterpart of this Second Amendment by telefacsimile or
other electronic method of transmission shall be equally as effective as
delivery of an original executed counterpart of this Second Amendment. Any party
delivering an executed counterpart of this Second Amendment by telefacsimile or
other electronic method of transmission also shall deliver an original executed
counterpart of this Second Amendment, but the failure to deliver an original
executed counterpart shall not affect the validity, enforceability, and binding
effect of this Second Amendment.


Section 8Severability. In case any provision in this Second Amendment shall be
invalid, illegal or unenforceable, such provision shall be severable from the
remainder of this Second Amendment and the validity, legality and enforceability
of the remaining provisions shall not in any way be affected or impaired
thereby.


Section 9Further Assurances. The Borrowers and each other Credit Party agrees
to, and to cause any other Credit Party to, take all further actions and execute
all further documents as the Agent may (or at the direction of the Lenders,
shall) from time to time reasonably request to carry out the transactions
contemplated by this Second Amendment and all other agreements executed and
delivered in connection herewith.


Section 10Section Headings. The headings and underscoring of articles, sections
and clauses have been included herein for convenience only and shall not be
considered in interpreting this Second Amendment.


Section 11Notices. All notices, requests, and demands to or upon the respective
parties hereto shall be given in accordance with the Credit Agreement.


Section 12Governing Law. This Second Amendment shall be governed by, and
construed in accordance with, the internal laws of the State of New York.




5

--------------------------------------------------------------------------------





Section 13Effectiveness. This Second Amendment shall become effective at the
time (the “Effective Date”) that all of the following conditions precedent have
been satisfied as determined by the Agent in its sole discretion:


(a)Agreement. The Agent shall have received duly executed signature pages for
this Second Amendment signed by the Borrowers, each other Credit Party, the
Agent and the Lenders.


(b)Second Lien Credit Agreement Waiver. The Agent shall have received a second
amendment to that certain Fifth Amendment and Waiver to Credit Agreement, dated
as of May 31, 2017, in form and substance satisfactory to the Agent, duly
executed and delivered by the parties thereto, which shall be in full force and
effect.


(c)Amendment Fee. The Agent shall have received, for the account of each Lender
(including Bank of America, N.A.) party hereto, of a waiver fee in an amount
equal to 0.10% of the Commitment of each Lender (including Bank of America,
N.A.) party hereto, which fee (a) shall be earned in full as of the date hereof,
(b) shall be charged to the Revolving Loans in accordance with Section 1.10(b)
of the Credit Agreement and (c) shall not be subject to refund, rebate or
proration for any reason whatsoever.


(d)Accuracy of Representations. After giving effect to this Second Amendment,
the representations and warranties contained herein, in the Credit Agreement and
in the other Loan Documents, in each case shall be true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) on and as of the date hereof, as
though made on and as of such date (except to the extent that such
representations and warranties relate solely to an earlier date, in which case
such representations and warranties shall continue to be true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) as of such earlier date).


(e)No Contravention. No injunction, writ, restraining order, or other order of
any nature prohibiting, directly or indirectly, the consummation of the
transactions contemplated herein shall have been issued and remain in force by
any Governmental Authority against any Credit Party, the Agent or the Lenders.


(f)No Default or Event of Default. After giving effect to this Second Amendment,
no Default or Event of Default shall have occurred and be continuing as of the
Effective Date.


Section 14Successors and Assign. This Second Amendment (i) shall be binding upon
the Credit Parties, the Agent and the Lenders and upon their respective
nominees, successors and assigns, and (ii) shall inure to the benefit of the
Credit Parties, the Agent and the Lenders.


Section 15Amendments. No provision of this Second Amendment may be amended,
modified, waiver or supplemented, except by written agreement between Borrowers,
each other Credit Party, Agent and the Lenders.


Section 16SUBMISSION TO JURISDICTION; WAIVER OF JURY TRIAL. THIS SECOND
AMENDMENT SHALL BE SUBJECT TO THE PROVISIONS REGARDING JURISDICTION AND WAIVER
OF JURY TRIAL SET FORTH IN SECTIONS 11.9 AND 11.19 OF THE CREDIT AGREEMENT, AND
SUCH PROVISIONS ARE INCORPORATED HEREIN BY THIS REFERENCE, MUTATIS MUTANDIS.


Section 17Time of Essence. Time is of the essence of this Second Amendment.


[Signature pages to follow]
















6

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Second Amendment has been executed by the parties
hereto as of the date first written above.
LOWER LAKES TOWING LTD., as a Borrower
By:    ___/s/ Mark S. Hiltwein___________
Name: Mark S. Hiltwein
Title: CFO




LOWER LAKES TRANSPORTATION COMPANY, as a Borrower
By:    ___/s/ Mark S. Hiltwein___________
Name: Mark S. Hiltwein
Title: CFO




GRAND RIVER NAVIGATION COMPANY, INC., as a Borrower
By:    ___/s/ Mark S. Hiltwein___________
Name: Mark S. Hiltwein
Title: CFO




BLACK CREEK SHIPPING COMPANY, INC., as a Borrower
By:    ___/s/ Mark S. Hiltwein___________
Name: Mark S. Hiltwein
Title: CFO




RAND LOGISTICS, INC., as a Guarantor
By:    ___/s/ Mark S. Hiltwein___________
Name: Mark S. Hiltwein
Title: CFO




RAND LL HOLDINGS CORP., as a Guarantor


By:    ___/s/ Mark S. Hiltwein___________
Name: Mark S. Hiltwein
Title: CFO




RAND FINANCE CORP., as a Guarantor
By:    ___/s/ Mark S. Hiltwein___________
Name: Mark S. Hiltwein
Title: CFO




LOWER LAKES SHIP REPAIR COMPANY LTD., as a Guarantor
By:    ___/s/ Mark S. Hiltwein___________
Name: Mark S. Hiltwein
Title: CFO




Signature Page to Second Amendment to Amendment No. 4 and Waiver to Rand Credit
Agreement


7

--------------------------------------------------------------------------------





LOWER LAKES TOWING (17) LTD., as a Guarantor
By:    ___/s/ Mark S. Hiltwein___________
Name: Mark S. Hiltwein
Title: CFO




BLACK CREEK SHIPPING HOLDING COMPANY, INC., as a Guarantor
By:    ___/s/ Mark S. Hiltwein___________
Name: Mark S. Hiltwein
Title: CFO




























































Signature Page to Second Amendment to Amendment No. 4 and Waiver to Rand Credit
Agreement


8

--------------------------------------------------------------------------------





BANK OF AMERICA, N.A., as Agent, an L/C Issuer, Documentation Agent and a Lender
By:    ___/s/ Adam Seiden_______________
Name: Adam Seiden
Title: SVP




BANK OF AMERICA, N.A., (acting through its Canada Branch) as Agent, an L/C
Issuer, and a Cdn. Lender
By:    __/s/ Sylwia Durkiewicz____________
Name: Sylwia Durkiewicz
Title: Vice President


























































Signature Page to Second Amendment to Amendment No. 4 and Waiver to Rand Credit
Agreement


9

--------------------------------------------------------------------------------





CITIZENS BUSINESS CAPITAL, A DIVISION OF CITIZENS ASSET FINANCE, INC., as a
Lender
By:    __/s/ Kenneth Wales_______________
Name: Kenneth Wales
Title: Vice President




































































Signature Page to Second Amendment to Amendment No. 4 and Waiver to Rand Credit
Agreement


10

--------------------------------------------------------------------------------





PEOPLES UNITED BANK, NATIONAL ASSOCIATION, as a Lender
By:    ___/s/ Justin T. Mills____________
Name: Justin T. Mills
Title: Vice President






































































Signature Page to Second Amendment to Amendment No. 4 and Waiver to Rand Credit
Agreement


11

--------------------------------------------------------------------------------





ISRAEL DISCOUNT BANK OF NEW YORK, as a Lender
By:    ___/s/ Richard Miller______________
Name: Richard Miller
Title: Senior Vice President


By:    __/s/ Jonathan Sullivan_____________
Name: Jonathan Sullivan
Title: Vice President
































































Signature Page to Second Amendment to Amendment No. 4 and Waiver to Rand Credit
Agreement


12

--------------------------------------------------------------------------------





THE HUNTINGTON NATIONAL BANK (as successor by merger to FIRSTMERIT BANK, N.A.),
a national banking association, as a Lender
By:    __/s/ Lynn Alan Gruber______________
Name: Lynn Alan Gruber
Title: Vice President




































































Signature Page to Second Amendment to Amendment No. 4 and Waiver to Rand Credit
Agreement


13